Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 19, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  160730                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160730
                                                                    COA: 350520
                                                                    Wayne CC: 11-011299-FC
  D’ANTE DWAN GORDON,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 20, 2019
  order of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Wayne Circuit Court for an
  evidentiary hearing pursuant to People v Ginther, 390 Mich. 436 (1973), and
  reconsideration of the defendant’s motion for relief from judgment. We further ORDER
  the trial court, in accordance with Administrative Order 2003-03, to determine whether
  the defendant is indigent and, if so, to appoint counsel to represent the defendant at the
  evidentiary hearing.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 19, 2020
           t0616
                                                                               Clerk